DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 is objected to because of the following informalities:  the phrases “the valve” in claim 9 should be changed to --the at least one leaf valve-- to maintain claim language consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-19523397 (DE’397).
Re: claims 1, 5, and 7.  DE’397 shows in figure 4a a valve seat member comprising:

[AltContent: textbox (Spacer member)][AltContent: textbox (Leaf valve)]
[AltContent: arrow][AltContent: textbox (End surface)][AltContent: arrow][AltContent: textbox (Hollow space)]
[AltContent: arrow][AltContent: textbox (Plane)][AltContent: arrow][AltContent: textbox (Main body portion)][AltContent: connector][AltContent: arrow][AltContent: textbox (Second seat)][AltContent: arrow][AltContent: textbox (First seat)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    341
    485
    media_image1.png
    Greyscale

[AltContent: textbox (Port)]


a main body portion as labeled having a port as labeled, the port opening at a one end portion of the main body; a first seat as labeled projecting out from the one end portion or top end portion of the main body portion, the first seat being spaced apart from the opening of the port as shown; a second seat as labeled projecting out from the one end portion of the main body portion, and having two opposite ends in a circumferential directions of the main body, each of the two opposite ends of the second seat being connected to the first seat via intervening portions of the main body to the same extent as applicant’s invention as best understood;

an island portion shown in the area of the lead line of 31 disposed within an area   surrounded by the first seat and the second seat and at a position closer to the first seat than is the opening such that a hollow space as labeled is formed between the island portion and the first seat; and a passage shown at the end of the lead arrow of 31 formed in the island portion, and being configured to allow communication between the port and the hollow space as shown, wherein the island portion projects out from the one end portion of the main body portion, and has a tip end that is spaced apart from each of the first seat and the second seat as shown to the same extent as Applicant’s invention as best understood.
	Re: claim 2.  DE’397 shows in figure 4a the limitation wherein a gap comparable to the size of the port is formed between the island portion shown in the area of arrow 31 and the second seat, as labeled, as shown in the annotation on pg. 4 of the instant Office action.
	Re: claims 3 and 4.  DE’397 shows in figure 4a the limitation wherein the tip end of the island portion projecting out from the end surface at which the port, as labeled, opens is positioned on a plane, as labeled, including a tip end of the first seat and a tip end of the second seat projecting out from the end surface, or the tip end of the island portion is positioned on the end surface side of the plane.  With regards to claim 4, Examiner notes that DE’397 shows in figure 4a the limitation wherein a height of the island portion is equal to a height of the first seat and the height of the island portion is equal to a height of the second seat as shown in the annotation.
	Re: claim 6.  DE’397 shows in figure 4a the limitation wherein an opening of the passage to the hollow space, as labeled, faces a center between joint portions or particularly joint inner circumferential portions on either side of the port best shown in figure 2a (comparable to elements a and b of the instant invention) in which the two opposite ends or outer circumferential portions on either side of the port of the second seat (comparable  to the tail ends of 7c and 7d of the instant invention) are respectively connected to the first seat via intervening portions of the main body portion to the same extent as Applicant’s invention, as best understood.

	Re: claim 8.  DE’397 shows in figure 4a a valve comprising the valve seat member according to claim 1, at least one leaf valve as labeled stacked on the first seat and the second seat by being stacked on the valve seat member as shown, and an annular shaped spacer member as labeled stacked on a counter valve seat member side of the leaf valve, wherein the first seat has an annular shape, the first seat being configured to include an annular shaped seat surface on which the leaf valve is seated as shown, and an outer diameter of the spacer member being equal to or smaller than an outer diameter of the seat surface or particularly smaller as shown in the annotation.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-19523397 (DE’397) in view of US Patent 5785160 to Grundei.
DE’397 shows in figure 4a a shock absorber comprising a cylinder tube , a rod inserted into the cylinder tube so as to be movable in an axial direction, and the valve according to claim 8, wherein the valve imparts resistance to a flow of a fluid generated when the cylinder tube and the rod are moved in the axial direction relative to each other, but is silent with regards to the fluid specifically being liquid.
Grundei teaches in col. 1 lines 34-35 the use of a hydraulic shock absorber i.e. a shock absorber using liquid as the fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shock absorber of DE’397 to have included liquid as the fluid, in view of the teachings of Grundei, in order to provide a well-known medium used to control fluid flow to effect damping.
Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. 
First, Examiner notes that the previously presented 112 rejections have been withdrawn in light of the most recent amendments.
Applicant argues that DE’397 does not teach or suggest the limitation that the island portion projects out from the one end portion of the main body portion, and has a tip end that is spaced apart from each of the first seat and the second seat.  Examiner disagrees.  Examiner emphasizes that the island portion projects out from the one end portion of the main body portion by the distance of the height of the labeled hollow space illustrated on pg. 3 of the instant Office action.  Also the tip end of the island portion is spaced apart from the first seat by the width of the labeled hollow space and spaced apart from the second seat by the width of the labeled port.  
Applicant next argues that the island portion and the second seat of DE’397 are connected to each other. Examiner notes that the island portion and the second seat of DE’397 are separated from each other by the width of the labeled port as shown.  With regards to the overall connection of the various elements on the piston of DE’397, Examiner notes that the island portion 8 and the second seat 7b of the instant invention are connected to each other via element 7d which is shown in figure 4 to be connected to element 7a which is shown to be connected to the base of the island portion 8 via intervening portions of the piston main body shown in figure 2.  Accordingly, the above rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 17, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657